Citation Nr: 1620259	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-48 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 10 percent for the period from March 27, 2009 to September 17, 2014, and for 30 percent thereafter, for headaches secondary to scar above the left eye, residuals of a combat injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969 and from June to August 1973.  His awards and decorations include the Combat Infantryman Badge, the Vietnam Campaign Medal, and the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed a notice of disagreement (NOD) with the decision in July 2009, and the RO issued a statement of the case (SOC) in November 2009.  The Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in December 2009.

The Board notes that the rating criteria pertaining to rating traumatic brain injuries (TBI) were amended in September 2008, effective October 23, 2008.  See 73 Fed. Reg. 54,693-706 (Sept. 23, 2008).  The January 2004 rating decision granted service connection for "headaches secondary to scar above left eye residuals of combat injury," (hereinafter referred to as TBI) and characterized the Veteran's symptoms under the prior rating criteria for TBI, Diagnostic Code (DC) 8045, hyphenated with DC 9304 for subjective complaints of headache.  Such diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27 (2015).  The hyphenated disability will be rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2015).  The instant claim for an increased rating was received after the new criteria were implemented, in March 2009, rendering the application of the prior criteria inapplicable.  However, the Board notes that the May 2009 rating decision mischaracterized the Veteran's injury, applying the anachronistic prior rating criteria of TBI, explaining that the Veteran was not entitled to a rating in excess of 10 percent "in the absence of a diagnosis of multi-infarct dementia."  The rating decision improperly continued to rate the disability by analogy under DC 9304-8045, for a neurocognitive disorder from which the Veteran does not appear to suffer, and is unnecessarily analogized under the current rating criteria of DC 8045, which incorporates subjective complaints, such as headaches.  Therefore, the application of DC 9304 is moot and will not be discussed below.  The following analysis incorporates the Veteran's current, properly analogous rating under DC 8100 for migraine headache symptoms, and the current rating criteria under DC 8045 for TBI residuals.

This appeal originally included the issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  However, the Veteran did not perfect an appeal as to that issue.  Rather, in his substantive appeal, he specified that he was only perfecting an appeal as to the claim of entitlement to an increased rating for the residuals of a TBI.  See December 2009 VA Form 9.  As the Veteran has not expressed his intent to perfect the appeal for an increased rating for PTSD, the Board has no jurisdiction over that claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2015).

In a March 2015 rating decision, the RO increased the evaluation of the Veteran's headaches to 30 percent disabling, effective September 17, 2014.  The Board notes that the Veteran is not currently rated under DC 8405, but by properly applied analogy under DC 8100 for migraine headaches, which are his predominate TBI residual symptom.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  See March 2016 The American Legion Written Brief Presentation ("It is the Veteran's contention his service connected headaches warrant a higher compensable rating.")  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

For the entire period on appeal, the Veteran's TBI has been manifested with prostrating monthly headaches without objective evidence of memory loss and subjective complaints of tinnitus, paresthesias, fatigue, insomnia, and dizziness that do not moderately interfere with his employment.


CONCLUSIONS OF LAW

1.  For the period from March 27, 2009 to September 17, 2014, the criteria for a rating of 30 percent disabling for service-connected headaches secondary to a scar above the left eye, residuals of combat injury, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8045, 8100 (2015).

2.  For the period following September 17, 2014, the criteria for a rating in excess of 30 percent disabling for service-connected headaches secondary to a scar above the left eye, residuals of combat injury, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8045, 8100 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION


I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

Regarding the Veteran's claim for an increased disability rating, the VCAA requirement is generic notice, that is, namely, evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270  (Fed. Cir. 2009).  These duties were satisfied by way of a letter sent to the Veteran in April 2009 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran and VA's respective duties for obtaining evidence.  In any event, in his statements, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated service treatment records, post-service VA, and private medical records with the claims folder.  VBMS and Virtual VA records have also been reviewed.  

The Veteran was also afforded VA examinations in April 2009, March 2010, September 2014, and February 2015 to determine the severity of his TBI residuals.  The examinations are adequate to evaluate the disability as they included an interview with the Veteran, a review of the record, and a full examination that addressed the relevant rating criteria.  Moreover, neither the Veteran nor his representative have alleged that his disability has worsened in severity since the most recent VA examination.  Rather, they merely argue that the residuals of the Veteran's TBI warrant a rating higher than that currently assigned for the appeal period in question.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  The examinations are adequate for adjudication of the claims and no further examination is necessary.

In June 2014, the Board remanded this matter to the AOJ in order to obtain a contemporaneous VA examination and updated medical treatment records.  The Veteran was afforded VA examinations in September 2014 and February 2015, and post-2009 VAMC medical records have been added to the claims file.  Thus, the Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Veteran the right to substantial, but not strict, compliance with that order).  The Veteran presents no allegation that he has any evidence in his possession, which is needed for full and fair adjudication of this appeal. 

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).


III. Increased Rating

The Veteran seeks increased ratings for his residuals of TBI with headaches.  He asserts his disabilities are more severe than what the current rating represents.  See May 2010 Veteran correspondence ("Headaches, dizzyness[sic] and other symptoms of this condition have become much worse since it was first diagnosed.")


Applicable Laws

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two ratings shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A 30 percent rating for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months and a maximum schedular rating of 50 percent is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, DC 8100. 

The rating criteria do not define "prostrating."  According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

Revised DC 8045 states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation. 38 C.F.R. § 4.124a, DC 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table. 

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet. 

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045. 

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, diagnostic code 8045, in effect before October 23, 2008 may request review under diagnostic code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under diagnostic code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR 3.114 , if applicable.  38 C.F.R. § 4.124a, DC 8045 (effective October 23, 2008).


Facts 

A September 2002 rating decision established service connection for residuals of a TBI, and a 10 percent rating was assigned, effective November 5, 2001.  In March 2009, the Veteran applied for an increase of his TBI residuals disability rating, and was afforded a VA examination in April 2009.  See April 2009 VA examination.  The Veteran reported having his headaches for a "long time," identifying his 1968 head injury where he was hit with a rock over the left eye.  The Veteran reported that he was currently employed as a small business owner for the past twenty years, and had lost three weeks due to his injury over the past year.  The Veteran takes Tylenol for headaches occurring on average three times a week, and that are prostrating "half the time," lasting one to two days.  Positive photophobia and phonophobia were reported as well, and no nausea.  The Veteran reported mild memory impairment, constant bilateral tinnitus, mild fatigue and difficulty falling asleep, but no vertigo or dizziness was identified.  Regarding functional impact, the Veteran reported that his headaches significantly affect his work due to increased absenteeism, and usual daily activities were not impacted.  Objective testing did not reveal any evidence of mild memory loss and did reflect concentration impairment.  Judgment, social interaction, orientation, consciousness, communication, and motor activity were identified as normal.  

Following the examination, a May 2009 rating decision, evaluating the Veteran under the new criteria for DC 8045, continued his 10 percent rating and the underlying appeal ensued.  VAMC records from the period on appeal reflect ongoing treatment for headaches and other TBI residual symptoms.  A July 2009 neurology consult shows that the Veteran underwent an examination for his headaches and dizziness, reporting that they last "2-3 hours" and occur "3-4" times each month.  See July 2009 VAMC Neurology Consult.  

In March 2010, the Veteran underwent a TBI examination.  See March 2010 VA examination.  The Veteran's in-service head injuries and loss of consciousness were noted, and the Veteran reported "8/10" painful headaches occurring two to three times a week and lasting for a day to two days, with phonophobia and photophobia, without nausea.  The Veteran reported severe, short-lived dizziness lasting a few seconds "when he stands up," occurring a "a couple of times a week," for which he is not receiving treatment.  The examiner noted that this dizziness is "not true vertigo," usually orthostatic with lightheadedness, and that the Veteran was diagnosed with cardia arrhythmia and received ablation therapy.  Veteran also reported daily paresthesias in his hands and right leg, occurring mostly at night and sometimes during the day, lasting several hours.  Veteran reported short-term memory loss and forgetfulness, and the examiner noted his diagnosis of PTSD and lack of any neuropsychological testing report.  The examiner noted the Veteran's tinnitus and hearing loss, and his mood swings and irritability that are "thought to be associated with PTSD."  Ansomia and hyposmia were denied by the Veteran.  Physical examination revealed decreased attention and difficulty concentrating, with the Veteran scoring a 23/30 on his Folstein mental status exam.

Subsequently dated VAMC records reflect that the Veteran sought treatment for headaches on a semi-regular basis during the period on appeal, without treatment for other TBI residuals such as dizziness, memory loss or hearing loss.  See January 2014 Primary Care note ("Review of Systems...Ears:   Patient denies symptoms of...hearing loss, tinnitus").  At the Veteran's October 2011 annual exam, he presented with "intermittent headaches" that he treated with naproxen "without much relief."  See October 2011 Primary Care note("Review of Systems...Ears:   Patient denies symptoms of...hearing loss, tinnitus"); see also July 2011 Primary Care note ("he also continues with intermittent headaches, usually helped with butalbital.")  A March 2012 telephone encounter note indicates that the Veteran's Excedrin therapy was "not working as well," and that he was "starting to get headaches again."  See March 2012 Nursing Telephone Encounter; see also January 2015 Primary Care note ("c/o headch since many year, front, dull, 3-5 times a month. no visual complain").  

As noted earlier, the claim was remanded in September 2014 for an additional VA examination addressing the severity of all TBI residuals.  An examination for the Veteran's headaches was conducted in September 2014.  The Veteran reported daily headaches, with them being more severe "about every two weeks," and causing light/sound sensitivity and tunnel vision without nausea or vertigo.  The examiner indicated that the Veteran has prostrating headaches once a month, and the Veteran reported that their onset causes him to lie down for an hour, impacting his ability to work but does not "preclude limited duty or sedentary employment."  The examiner identified a July 2009 CT scan of the Veteran, noting "mild cortical atrophy," and normal focal lesions, mass effect, midline shift, herniation, and fluid collections with no evidence of infarction, hemorrhage or skull fracture.  The examiner noted that the Veteran's current dizziness occurs with "standing," and does not have any objective connection to a vestibular or CNS component, noting it is "a fainting sensation...without vertigo...not occurring in association with any of his headaches."  The examiner identified that the Veteran had negative Hall-Pike and Rhomberg tests, normal ear, neuro, equilibrium, and tandem walk exams.  The examiner concluded that the Veteran's dizziness is not related to his TBI residuals or headaches, opining that there is "no objective evidence" and that the dizziness "most closely fits the diagnosis of orthostatic hypotension" which medical literature does not support as being affected by TBI.   

The Veteran was most recently afforded a VA examination for his TBI residuals, which included a review of the claims file and in-person examination, in February 2015.  See February 2015 VA examination.  The examiner noted the Veteran's TBI diagnosis and "alleged headaches, memory and concentration issues," as his other residual symptoms.  The Veteran reported that he is the part-time manager for an auto-repair shop.  The examiner individually identified each reported symptom and noted their frequency, severity, duration and treatments.  The Veteran reported throbbing, all day headaches occurring two to three times a week of a prostrating/debilitating "4/5-10" severity.  The headaches worsened with physical activity and heat, are associated with dizziness, increased sensitivity to light and sound, and increased irritability, treated with Excedrin or Advil.  The Veteran reported blurred vision, "like out of focus," and short-term memory loss of "things to do or done, recent conversations, names of recently met people, numbers, important dates and appointments."  The Veteran reported bilateral, constant high pitched, ear ringing tinnitus that does not change with surroundings and concentration and attention span problems such as spacing out, switching conversations and difficulty reading.  Dizziness was reported as occurring "mostly at night with standing up," and vertigo was denied.  The Veteran reported insomnia with six to seven hours of fragmented sleep and nightmares that did not occur "often," and that the Veteran is diagnosed with PTSD and sleep apnea for which he uses a CPAP.  The Veteran reported the avoidance of crowded places and having rare panic attacks, and denied suicidal/homicidal ideation or a decreased sense of smell/taste.  The examiner identified "headaches, including migraine headaches," as the Veteran's residual TBI symptoms and concluded that the Veteran's residual conditions do not impact his ability to work.  Following an examination, the examiner identified that the Veteran displayed normal judgment, social interaction, orientation, motor activity, consciousness, and communication.  


Analysis

The Board finds that the most probative evidence of record reflects that a disability rating of 30 percent, but no higher, is warranted for the entire period on appeal, for the Veteran's residuals of TBI with headaches.

The Veteran is currently rated under DC 8100 for his predominate residual symptom of TBI, headaches.  A rating in excess of 30 percent for headaches requires there to be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Throughout the course of this appeal, the Veteran reported prostrating headaches that occur between two to three times per month with associated photophobia and phonophobia.  The Veteran has not reported any associated vertigo, and the most probative evidence of record reflects that the Veteran's dizziness is unrelated to his headaches, as opined by the March 2010 and September 2014 VA examiners.  The Veteran also maintained full-time and part-time employment as a manager and small business owner during the pendency of the appeal, reporting the loss of approximately three weeks of work in 2010, and "finding it impossible to do my job" during his more severe headache occurrences.  Although the Veteran's subjective reports of headaches may amount to a prostrating attack, his reported loss of work does not amount to severe economic inadaptability, as demonstrated by the conclusions reached regarding functional impact by the April 2009, September 2014 and February 2015 VA examiners.  Where the rating criteria are worded in the conjunctive with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements, which are not demonstrated by the evidence of record in regard to the Veteran's functional abilities.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  A disability rating in excess of 30 percent therefore cannot be granted.  38 C.F.R. § 4.124, DC 8100.

Under the current version of DC 8045, a rating in excess of 30 percent for residuals of a TBI requires a "total" evaluation to be assigned for one or more facets or a "2" to be assigned as the highest level of facet.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.124a, DC 8045.  As detailed below, the highest level of severity for any facet was "1" thus under the revised criteria a rating in excess of 30 percent is not warranted.  

Based on the clinical findings summarized above, a level of severity of "1" has been assigned for the cognitive facet.  The Veteran complains of mild memory loss but no impairment was seen upon testing.  A "2" requires objective evidence on testing of mild impairment of memory.  Such is not shown. 

A "0" is assigned for the judgment facet as that numeral represents normal which was shown upon examination in 2015.  For a "1," mildly impaired judgment would have to be seen. 

A "0' is assigned for social interaction.  As noted above, mild, inappropriate social interaction is not shown, so a "1" is not warranted. 

A "0" is assigned for the orientation facet as the Veteran is oriented in all spheres. Occasional disorientation for a "1" is not shown.  Motor activity also is assigned a "0" as this is normal.  Motor activity that is normal "most" of the time is not demonstrated, so a "1" is not appropriate.  A "0" is assigned for spatial orientation in that such appears normal.  For a "1," the Veteran would have to exhibit mild impairment such as getting lost in unfamiliar surroundings, have difficulty reading maps or following directions, and use a GPS system.  There is no indication of mild spatial impairment. 

Regarding his subjective symptoms, a rating in excess of 30 percent disabling requires not only three or more subjective symptoms, but that these complaints "moderately interfere with work."  As noted above, the Veteran has reported that his headaches, as well as sensitivity to light and sound, do cause employment difficulties.  However, as noted above, the Veteran is already receiving a 30 percent rating for his headache symptoms.  See 38 C.F.R. § 4.130, DC 8100.  As such, the Veteran cannot receive a rating for his headaches under DC 8045 based on his headache symptoms.  Assigning such an award would constitute "pyramiding," which is the evaluation of the same manifestation under different diagnoses and a violation of 38 C.F.R. § 4.14.  See Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran has also identified other subjective symptoms during his VA examinations, including tinnitus, paresthesias, fatigue, insomnia and dizziness, but unlike his headaches he has not identified any of these symptoms as specifically affecting his employment.  Moreover, the Board notes that, with regard to his tinnitus, hearing loss, and insomnia/fatigue, the Veteran is currently service-connected for posttraumatic stress disorder (PTSD) with sleeplessness, bilateral tinnitus and bilateral hearing loss, and an award for this duplicative symptoms would be violative of 38 C.F.R. § 4.14 as discussed above.  As a result, a "1" is warranted.  While there are three or more subjective symptoms a moderate impact on employment is not shown.  A "2" is not warranted as these same symptoms do not moderately interfere with work or activities of daily living.  The most probative evidence is against this finding, as demonstrated by the conclusions regarding functional impact reached by the April 2009, September 2014, and February 2015 VA examiners.  The Board notes that in adjudicating a claim, the competence and credibility of a layperson were considered, as the Veteran is competent to give evidence about what he observes or experiences.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  However, the Veteran's competent and credible beliefs regarding his subjective symptoms are outweighed by the competent and credible medical examinations that evaluated the lay complaints in light of the functional capacity.  

As for neurobehavioral effects, a "1" is assigned as one or more of his neurobehavioral effects (e.g., his mood swings and irritability.)  A "2' is not warranted, however, as his neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them, is not shown. 

A "0" is appropriate for the communication facet in that the Veteran is able to communicate (spoken or written) normally.  A "1" is not warranted as impairment of comprehension or expression is not demonstrated. 

Based upon the foregoing, a rating in excess of 30 percent is not warranted under DC 8045.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, DC 8045 (2015); Gilbert, 1 Vet. App. At 49.  However, the Board has also considered whether any other DCs would be appropriate to evaluate the Veteran's TBI.  38 C.F.R. § 4.1 , 4.2; Schafrath, 1 Vet. App. at 595. 

In addition, in making this determination, the Board has considered the lay statements from the Veteran regarding his subjective complaints of dizziness and considered whether the Veteran's subjective complaints of dizziness qualify for a separate disability rating under DC 6204 (peripheral vestibular disorders).  38 C.F.R. 4.87a, DC 6204 (2015).  DC 6204 allows a 10 percent disability rating for occasional dizziness and a 30 percent disability rating for dizziness with occasional staggering.  While the Veteran believes that his dizziness is related to his TBI, the most probative evidence of is against this finding, as evidenced by the September 2014 and March 2010 VA examinations.  The Board notes that in adjudicating a claim, the competence and credibility of a layperson must be considered.  See Buchanan, 451 F.3d at 1331; Washington, 19 Vet. App. at 368-69.  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, the Veteran is competent to report that he experiences certain symptoms, such as being light-headed when he stands up, and he is credible in this regard.  See, e.g., Layno, 6 Vet. App. at 465.  However, the Veteran's competent and credible beliefs that his dizziness is related to his TBI is outweighed by the competent and credible medical examinations that evaluated the lay complaints in light of the Veteran's disability, and found them to be unrelated.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.   


Extraschedular Consideration

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated. 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate. 

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.   

Here, the rating criteria of DC 8100 reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran's TBI residuals primarily manifest in headache symptoms, including monthly prostrating attacks.  Moreover, the Veteran's specific subjective complaints are contemplated in detail by DC 8045 as noted above.

The manifestations are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate. 

Thus, the Board finds no basis for referring the case for an extraschedular consideration. 

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not raised a claim for TDIU and the evidence does not indicate that he is unemployable due to his TBI residuals.  Accordingly, the Board finds that Rice is not applicable in this case.


ORDER

For the period of March 27, 2009 to September 17, 2014, but no earlier, an evaluation of 30 percent disabling, but no higher, for headaches secondary to scar above left eye residuals of combat injury, is granted, subject to the laws and regulations governing payment of monetary benefits.

For the period following September 17, 2014, an increased evaluation in excess of 30 percent disabling, for headaches secondary to scar above left eye residuals of combat injury, is denied.



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


